ON Applicatioit POR Rehearing.
Ludeling, C. J.
The question presented-in this case for decision is, was the consideration of the obligations sued on Confederate money or not?
Por the purpose of this inquiry we considered all the evidence in the record, and we came to the conclusion that the averment made in the authentic act of mortgage, that the money loaned was Confederate currency, was true.
In the brief of the counsel for the appellee, it is earnestly urged “that the evidence contradicts the statements made in the act, that it shows that at least $7885 was in bank checks, transferred by the plaintiff to the defendant, and by the latter transferred, without discount, to his creditors in payment of his debts due before the war.” The testimony of Passit does prove that checks marked A. B. & C. were given to him by the defendant in payment of debts due by defendant before the war.
But this does not contradict the statement in the act of mortgage, that the loan was of Confederate currency, for it is proved beyond a reasonable doubt that these checks were themselves drawn against Confederate currency. These checks were drawn by the Bank of Tennessee on the Union Bank and the Citizens’ Bank of New Orleans, and they were dated early in March, 1862; two of them expressly state that they are payable in currency.
Louis Monrose says: “I deposited said check in the Citizens’ Bank, but received from said bank Confederate money for said check, by checks drawn on said bank.” “ I received Confederate money for said checks; the currency of New Orleans then was Confederate money, and was also bankable paper at that time.”
George Preret, cashier of the Union Bank, says, “the original of the *623copies marked A. & B. were paid by tbe Union Bank, upon presentation, in Confederate currency,” * * * “ wbicb was tbe currency of tbe city of New Orleans at that time.”
Felix Morris says, tbe checks “ marked A. & B. must bare been paid in currency. The bank ‘paid nothing but currency. Tbe currency at New Orleans at the time of payment, Aras Confederate States notes, wbicb Confederate States notes were bankable funds.’’
Charles Cammack, tbe teller of tbe Citizens’ Bank, says the original of tbe copy marked C. was received by tbe Citizens’ Bank, on deposit, April 17, 1862, and was credited to the lust indorser, Robert Hare. Tbe check “ was placed to the credit of R. Hare in currency, which at that time was Confederate money.”
R. Hare says: “I recognize the copies marked A. & C. Tbe originals of said copies, marked A. & C. passed through my bands and were credited to tbe account of C. R. Fassit.” “The original drafts were paid on presentation, and placed to my credit in the Citizens’ Bank, and paid by said Citizens’ Bank by checks drawn by me in tbe ordinary course of business, payable in currency, which at that time was Confederate money.”
Is it possiblo for any one to doubt as to what was tbe fund against wbicb these checks Avere draAvn 1 See Foster & McAlister, executors, v. The Bank of New Orleans, 21 An. 338.
Tbe counsel for tbe appellee in bis brief for a rehearing would seem to contend that tbe plaintiff loaned checks and not money.
Tbe judicial admissions made in plaintiff’s petition is, that be “loaned to Joseph T. Hawkins the sum of fifteen thousand dollars. He regarded tbe checks, then, as representatives of money, and tbe evidence shows that they were so, but of Confederate money.
Tbe reason why this court lias held that contracts for Confederate money should not be enforced was because they were contrary to public policy, and not because tbe money or notes bad no value. Therefore, whether defendant paid bis debts with tbe cheeks or not is immaterial in deciding this case.
We do not think this ease similar to tbe case of, Weaver v. Anfau. In that case tbe court said: “ Nothing shows here that any part of these checks has been paid in Confederate money; to believe so it Avould be surmising and conjecturing, when tbe law requires evidence so complete that it carries with it conviction upon tbe mind of tbe court. Can we say, or can any one say, that Confederate money was paid on those checks 9”
Tbe proof in that case did not satisfy tbe court — in the ease at bar it is full and satisfactory.
Tbe evidence satisfies us that the plaintiff knew tbe checks would be paid in Confederate currency.
The rehearing is refused.